DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
ART REJECTION:
Claim Rejections - 35 USC § 103
Claims 1-2,5-6,8-9, and 14-19 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelman et al(USPGPUB 2015/0235557) in view of Shanahan(USPGPUB 20170256147) and Bogovich et al(USPat 8,606,512).
  -- In considering claim 1, the claimed subject matter that is met by Engelman et al(Engelman) includes
	1) sensor device configured to capture indicative of one or more conditions associated with a vehicle at an intersection of one or more roads is met by the host vehicle(100) or front vehicle(105) including sensors which detect and communicate road conditions to other vehicles or infrastructure device(100), and wherein the road conditions includes location and time(see: sec[0029]), as well as heavy traffic and 
	2) the communication interface configured to receive, from a transceiver associated with the sensor device over a communication network, is met by the communications module(130), which broadcasts and receives detected road conditions to other vehicles and/or infrastructure devices(see: Engelman, sec[0016]);
	- Engelman does not teach:
	1) sensor device configured to capture one or more images
	2) the communications interface receiving images.
	Although Engelman does not specifically teach of sensors devices configured to capture one or more images indicative of conditions of the vehicle at an intersection, Engelman does teach that the vehicle includes autonomous driving sensors(115), including a camera(see: sec[0013]).  This inherently implies that the vehicle would have captured images of conditions pertaining to an intersection, or any other location that the vehicle may traverse since this is a well known and necessary aspect of autonomous driving vehicles.  

	Since the use of camera images being recorded and sent to other vehicles is well known, as taught by Shanahan, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the cameras of Shanahan, into the system of Engelman, such that recorded images of surroundings, including road conditions at an intersection would have been sent to other vehicles in the 
	3) the processor that executes instructions stored in memory to:
		i) calculate, based on the conditions associated with the vehicle, a risk score for the intersection; 
		ii) determine, based on the risk score, a modified operating condition; 
		iii) determine one or more vehicles within a predetermined distance of the intersection; 
		iv) dynamically generate instructions for transmission over the communication network to one or more computing device associated with the one or more vehicles, the instructions adjusting the modified operating condition for each of the one or more vehicles.
	Although a risk score is not specifically disclosed by Engelman, Engelman does imply that a risk for certain road segments is taken into consideration, since Engelman does teach that the road conditions are 
	Use of roadway detection systems, which calculate and transmit risk scores for specific roadway segments is well known.  In related art Bogovich et al(Bogovich) teaches a route risk mitigation system, which calculates risk value for road segments that a vehicle may travel, so as to inform vehicles that may travel on the routes(see: Bogovich, figure 2, column 3, lines 26-46; column 4, lines 5-25).
	Since the use of devices and systems which calculate and provide risk scores for specific road segments is well known, as taught by Bogovich, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the data sources(104m106), databases(114,116), and navigation device(110) which allow output of the risk values for road segments, of Bogovich, into the system of Engelman, since this would have further enhanced the system of Engelman for the purpose of helping vehicles avoid situations that may be dangerous and cause potential harm to the vehicle, based on a danger level of the roadway segments.
	Furthermore, since Engelman already teaches that the detected road conditions would have caused the vehicles to adjust their settings(see: 
  -- Claim 2 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the transceiver is part of a mobile device associated with a driver of one of the one or more vehicles is met by the host vehicle(100) or the front vehicle(105) including sensors which detect and communicate the road condition to other vehicles and or infrastructure devices(110).  Furthermore, Shanahan teaches the use of mobile devices(102-110) included in vehicles, and as well, mobile phones(123), which are connected within the network to receive and record data and other image sharing capabilities(see: Shanahan, sec[0047]).  Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the mobile devices(102-110) and mobile phones(123) of Shanahan, into the vehicles of Engelman, since this would have further associated the mobile devices with users of the system, while still allowing image recording and data/image sharing amongst devices within the network.
-- Claim 5 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the instructions are executable by a first autonomous vehicle of the one or more vehicles, and include one or more control signals for controlling the first autonomous vehicle is met by the vehicle(100) broadcasting road condition signals to the infrastructure devices(110) in the vicinity of the vehicle, such that other vehicles can become aware of the road conditions in the vicinity and wherein the vehicle adjusts one or more vehicle settings, based on the conditions detected by the front vehicle(see: Engelman, sec[0009]).
  -- Claim 6 recites subject matter that is met as discussed in claim 5 above, as well as:
	1)  the one or more control signals include at least one of: 
		i) an instruction to modify a speed of the first autonomous vehicle is met by the control signal to adjust driving speed and distance between other vehicles(see: Engelman, sec[0009]); 
  -- Claim 8 recites subject matter that is met as discussed in claim 1 above, as well as:  
	1) the processor that executes instructions stored in memory wherein the instructions are executed by the processor 
  -- Claim 9 depends from claim 8, and recites substantially the same subject matter as that of claim 2.  Therefore, claim 9 is met for reasons as discussed in the rejection of claims 2 and 8 above.
  -- Claim 14 recites a method that substantially corresponds to the subject matter of claim 1, and therefore, is met for the reasons as discussed in the rejection of claim 1 above.
  -- Claim 15 depends from claim 14, and recites a method that substantially corresponds to subject matter of claim 2.  Therefore, claim 15 is met for reasons as discussed in the rejection of claims 2 and 14 above. 
  -- Claim 16 depends from claim 14, and recites a method that substantially corresponds to subject matter of claim 3.  Therefore, claim 16 is met for reasons as discussed in the rejection of claims 3 and 14 above.
  -- Claim 17 depends from claim 14, and recites a method that substantially corresponds to subject matter of claim 4.  Therefore, claim 17 is met for reasons as discussed in the rejection of claims 4 and 14 above.
  -- Claim 18 depends from claim 17, and recites a method that substantially corresponds to subject matter of claim 5.  Therefore, claim 18 is met for reasons as discussed in the rejection of claims 5 and 17 above.
  -- Claim 19 depends from claim 18, and recites a method that substantially corresponds to subject matter of claim 6.  Therefore, claim 19 is met for reasons as discussed in the rejection of claims 6 and 19 above.
Claims 3-4,10-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Engelman et al(Engelman) in view of Shanahan and Bogovich et al(Bogovich) as applied to claims 1-2,5-6,8-9, and 14-19 above, and further in view of Howarter et al(USPGPUB 2009/0063030).
  -- Claims 3 and 4 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the modified operating condition is a modified speed limit of the intersection(claim 3);
	2) the modified operating condition is a modified usage of one or more lanes of the intersection(claim 4).
	Although not specifically taught by Engelman, Shanahan, and Bogovich, use of systems which modify operating conditions at an intersection based on determined risk, and wherein the modified 
	In related art, Howarter et al(Howarter) teaches a system and method for traffic condition detection, wherein a traffic detector is disposed at the construction zone.  And wherein traffic logic of the traffic detector determines type of traffic conditions as the location of the traffic detector(see: Howarter, sec[0064]).  And wherein the traffic logic determines whether a vehicle is approaching the traffic donation safely, by determining location, speed, direction, vehicle performance, and environmental factors, and thereby determines potential recommendations.
	Wherein the recommendations include slowing down, or taking an alternative route(see: Howarter, sec[0068]).  As well, the recommendation may inform drivers to stop in the lane which they are currently driving, thereby effectively modifying lane usage, by causing lane usage to be stopped(see: Howarter, sec[0069, last line).  
	Since the modification of speed and lane usage, based on risk at an intersection is well known, as taught by Howarter, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the traffic detector, with traffic logic 
  -- Claim 7 recites subject matter that is met as discussed in claim 1 above, as well as:
	1) the processor further generates instructions executable by a mobile device of a pedestrian located within the predetermined distance of the intersection, the instructions executable to modify a display of the mobile device.
	Although not specifically taught by Engelman, Shanahan, and Bogovich, use of systems which send messages to pedestrians within a predetermined distance of an intersection instructions to modify a display of the mobile device is well known. 
	In related art, Howarter teaches the use of smartmap technology which provides safety information pertaining to traffic conditions and situations, to pedestrians and others in close proximity to roadways and vehicles, by exchanging wireless information between the traffic detectors and the vehicles/pedestrians(see: Howarter, sec[0060]).  Furthermore, 
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to incorporate the smartmap technology of Howarter, into the system of Engelman, since this would have further enhanced the ability of the system to receive information pertaining to events within the system, and to modify a display of the device of the user, and deemed necessary in order to convey that information. 
  -- Claim 10 depends from claim 8, and recites substantially the same subject matter as that of claim 3.  Therefore, claim 10 is met for reasons as discussed in the rejection of claims 3 and 8 above.
 -- Claim 11 depends from claim 8, and recites substantially the same subject matter as that of claim 4.  Therefore, claim 11 is met for reasons as discussed in the rejection of claims 4 and 8 above. 
  -- Claim 12 depends from claim 11, and recites substantially the same subject matter as that of claim 5.  Therefore, claim 12 is met for reasons as discussed in the rejection of claims 5 and 11 above.
-- Claim 13 depends from claim 12, and recites substantially the same subject matter as that of claim 6.  Therefore, claim 9 is met for reasons as discussed in the rejection of claims 2 and 8 above.
  -- Claim 20 depends from claim 14, and recites a method that substantially corresponds to subject matter of claim 7.  Therefore, claim 20 is met for reasons as discussed in the rejection of claims 7 and 14 above.
REMARKS:
Response to Arguments
Applicant's arguments filed 12/29/2021 have been fully considered but they are not persuasive.
APPLICANT’S ARGUMENTS:
	1) The individual and collective teachings of Engelman, Bogovich, and Howarter do not teach all the elements of the independent claims……….Based on the foregoing, it is believed that the rejections under Section103 are overcome, and Applicant respectfully requests withdrawal of the same.
	The applicant’s argument pertains to the use of camera image data and transmitting recorded image data to other devices within the system.  The examiner has addressed the deficiencies of the prior art of record, by introducing new prior art to Shanahan, as discussed in the art rejection above.  In view of this, the applicant’s arguments is deemed moot.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARYL C POPE whose telephone number is (571)272-2959. The examiner can normally be reached 9AM - 5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS A KUNTZ can be reached on 571-272-7499. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information 





/DARYL C POPE/Primary Examiner, Art Unit 2687